DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) was submitted April 10, 2019.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to because Figures 1 though 4M, as submitted, are not clearly illustrated and are illegible.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 1-3, 5-7, 9-10 are objected to because of the following informalities:
Claim 1 recites “A system for providing automated digital assistant”. The Examiner suggests “A system for providing an automated digital assistant” or “A system for providing automated digital assistance”. 
Claim 2 recites “the digital assistant/avatar generator module”. The Examiner suggests “the digital assistant and avatar generator module”.
Claim 3 recites “A method for providing automated digital assistant”. The Examiner suggests “A method for providing an automated digital assistant” or “A method for providing automated digital assistance”. 
Claim 5 recites “the avatar communicates via text and/or images”. The Examiner suggests “the avatar communicates via text and images”.
Claim 5 recites “if necessary/allowed”. The Examiner suggests “if necessary”.
Claim 6 recites “facial mapping/scanning/rendering”. The Examiner suggests “at least one of facial mapping or scanning or rendering”.
Claim 7 recites “wherein avatar is displayed”. The Examiner suggests “wherein the avatar is displayed”.
Claim 9 recites “during the vehicle trip/ride”. The Examiner suggests “during the vehicle trip”.
Claim 10 recites “when no action/communication is necessary”. The Examiner suggests “when no action or communication is necessary”.
Appropriate correction is required.



Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a computer vision module,” “computer vision techniques,” “a personalization module,” “a digital assistant/avatar generator module” in claim 1. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
35 U.S.C. 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The limitations “a computer vision module,” “computer vision techniques,” “a personalization module,” “a digital assistant/avatar generator module” as recited in claim 1 are not sufficiently defined in the specification in a manner that would be understood by one having ordinary skill in the art. The recited “modules” and “techniques” are not clearly linked to structure or material and are non-descriptive in nature. 
Dependent claim 2 contains the limitations recited in claim 1 and is rejected under 35 U.S.C. 112(a) under the same rationale.

35 U.S.C. 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The limitation "considering external conditions" in claim 1 is vague and indefinite.  Specifically, “considering” does not provide sufficient context to describe the significance of the external conditions to the claimed personalization module language. 
Claim 1 recites the limitation "the digital assistant/avatar". There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation "the self-driving car”.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "the plan/set of actions" and “car status”.  There is insufficient antecedent basis for these limitations in the claim.
The term "some" in claim 5 is a relative term which renders the claim indefinite.  The term "some" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  .
The term “know-how” as recited in claim 6 is narrative and indefinite, failing to conform with current U.S. practice.  The term “know-how” does not quantify the degree of use of “computer graphics, Augmented Reality (AR), Virtual Reality (VR), and Mixed Reality (MR).”
Dependent claims 4 and 7-10 contain all of the limitations recited in independent claims 1 and 3 and are rejected under 35 U.S.C. 112(b).

“a computer vision module,” “computer vision techniques,” “a personalization module,” “a digital assistant/avatar generator module” as recited in claim 1 invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The limitations as recited above are not further defined in the specification and do not have sufficient structure or hardware to describe how the modules execute their intended functions. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (U.S. Patent Application Publication No. 20180224844) in view of Allen et al. (U.S. Patent Application Publication No. 20180113587).

1, Zhang et al. teaches a system for providing automated digital assistant in a self-driving vehicle comprising:
a computer vision module employing computer vision techniques using information obtained from cameras/sensors installed in the vehicle for understanding the environment around the autonomous vehicle;
See Zhang et al. [0021], “As understood in the art, the vehicle sensors 22, 24, 26 and 28 are configured to monitor and sense the environment surrounding the autonomous vehicle 12, and to detect objects in proximity to the autonomous vehicle 12.”
and a digital assistant/avatar generator module generating an avatar based on the inputs from the computer vision module and personalization module, combined with the plan/set of actions and vehicle status information from a control system of the vehicle.
See Zhang et al. [0038], “The interaction modalities 82 further include interface communication, such as a display of a menus of options, icons and so on, by the display 62 at the vehicle manager and by the display 72 of the external agent communication device 18A at the external agent 18. In addition, the interaction modalities 82 can include a virtual personal assistant or avatar that can be effected by, for example, the display 62, along with cameras, microphones and speakers of the communication equipment 66, at the vehicle manager 14, and the display 72, along with cameras, microphones and speakers of the communication equipment 76, of the external agent communication device 18A at the external agent 18.”

Zhang et al. does not expressly teach:
a personalization module for customizing the digital assistant/avatar according to the vehicle owner's preference and considering external conditions detected by sensors/cameras;

a personalization module for customizing the digital assistant/avatar according to the vehicle owner's preference and considering external conditions detected by sensors/cameras;
See Allen et al. [0012], “Among other things, embodiments of the present disclosure improve the functionality of electronic messaging and imaging software and systems by generating and displaying media overlays with avatars of different users. For example, media overlays can be generated by the system and displayed in conjunction with media content (e.g., images and/or video) generated by an image-capturing device (e.g., a digital camera).”
See Allen et al. [0013], “In some embodiments, media overlays may be presented to a user in a gallery or carousel that include customized avatars of the user and the user's friends/contacts.”
See Allen et al. [0049], “Alternatively or additionally, the user may select and customize characteristics of the user's avatar via the user's computing device. Such avatar characteristics may include, for example, the user's bodily features (e.g., muscular, thin, etc.), facial features, clothing and accessories, text displayed in conjunction with the avatar, and images displayed in conjunction with the avatar.”
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the interaction modalities disclosed in Zhang et al. to include personalization of the digital assistant/avatar as taught in Allen et al. “to customize media overlays to provide a unique graphical experience to each user” (see Zhang et al. [0051]).

Regarding claim 2, Zhang et al teaches the system, according to claim 1, wherein:
the digital assistant/avatar generator module is able to generate: a digital assistant/avatar able to perform a plurality of human-like reactions, expressions, gestures and signs to properly 
See Zhang et al. [0019], “The user input 40 can be, for example, a touch panel on the display 38, gesture sensing equipment, mechanical or virtual buttons on the steering wheel or at any other suitable locations inside or outside the autonomous vehicle 12 as discussed herein, and so on.”
See Zhang et al. [0038], “The interaction modalities 82 further include interface communication, such as a display of a menus of options, icons and so on, by the display 62 at the vehicle manager and by the display 72 of the external agent communication device 18A at the external agent 18. In addition, the interaction modalities 82 can include a virtual personal assistant or avatar that can be effected by, for example, the display 62, along with cameras, microphones and speakers of the communication equipment 66, at the vehicle manager 14, and the display 72, along with cameras, microphones and speakers of the communication equipment 76, of the external agent communication device 18A at the external agent 18.”
and a plurality of messages to provide additional information about actions and status of the self-driving car, and acknowledgement of pedestrian presence and actions.
See Zhang et al. [0024], “The controller 20 can further determine whether the remote objects detected by the vehicle sensors 22, 24, 26 and 28 are pedestrians or remote vehicles, and the controller 14 can also determine the amount of vehicle traffic and the amount of pedestrian traffic based on the information received from the vehicle sensors 22, 24, 26 and 28.”
See Zhang et al. [0025], “Also, the communication equipment 30 can include or interact with, for example, microphones, speakers, displays and any other types of equipment to effect the types of interaction modalities such as audio interaction, audio and visual interaction, menu interface interaction, virtual personal assistant interaction and so on.”

Claims 3-7 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (U.S. Patent Application Publication No. 20180224844) in view of Toyoda et al. (U.S. Patent Application Publication No. 20180322783).

Regarding claim 3, Zhang et al. teaches a method for providing automated digital assistant in a self-driving vehicle comprising the steps of:
detecting a set of environmental data/characteristics in a surrounding area of the vehicle by a plurality of sensors/cameras generating signals 
See Zhang et al. [0024], “The controller 20 can further determine whether the remote objects detected by the vehicle sensors 22, 24, 26 and 28 are pedestrians or remote vehicles, and the controller 14 can also determine the amount of vehicle traffic and the amount of pedestrian traffic based on the information received from the vehicle sensors 22, 24, 26 and 28.”
See Zhang et al. [0021], “As understood in the art, the vehicle sensors 22, 24, 26 and 28 are configured to monitor and sense the environment surrounding the autonomous vehicle 12, and to detect objects in proximity to the autonomous vehicle 12.”
receiving by of a control system the-inputs from the sensors and processing a set of actions to be performed;
See Zhang et al. [0021], “The vehicle sensors 22, 24, 26 and 28 communicate with the controller 20, which is then capable of using the information provided by the vehicle sensors 22, 24, 26 and 28 to control the autonomous vehicle 12 and to perform the operations discussed herein.”
after receiving outputs from the control system, executing a set of autonomous driving actions by actuator system;
See Zhang et al. [0021], “The vehicle sensors 22, 24, 26 and 28 communicate with the controller 20, which is then capable of using the information provided by the vehicle sensors 22, 24, 26 and 28 to control the autonomous vehicle 12 and to perform the operations discussed herein.”
See Zhang et al. [0024], “The vehicle sensors 22, 24, 26 and 28 can also monitoring oncoming traffic in front of, beside and behind the autonomous vehicle 12. The controller 20 can also use the vehicle sensors 22, 24, 26 and 28 to monitor traffic flow for maintaining lane position or performing lane departure maneuvers for the autonomous vehicle 12. The controller 20 can further determine whether the remote objects detected by the vehicle sensors 22, 24, 26 and 28 are pedestrians or remote vehicles, and the controller 14 can also determine the amount of vehicle traffic and the amount of pedestrian traffic based on the information received from the vehicle sensors 22, 24, 26 and 28.”
based on inputs from the computer vision module and a personalization module, combined with the plan/set of actions and car status information from the control system, generating by an avatar generator module a digital avatar performing a plurality of human-like reactions/expressions/gestures to properly communicate/indicate the current actions and the future actions of the self-driving vehicle for external people on a transparent display device of the vehicle.
See Zhang et al. [0019], “The user input 40 can also be a separate device, such as a smart phone, tablet computer, notebook computer or any other suitable type of device that can communicate with the controller 20 via, for example, the communication equipment 30 or in any other suitable manner. The vehicle components 42 can include, for example, electrical and mechanical systems in the autonomous vehicle 12, such as the turn signals, windshield wipers, lights, door latches, trunk latches, tailgate latches, a vehicle entertainment system including audio and visual equipment such as displays, speakers and so on, tactile devices, any system or device necessary or desired for vehicle operation (autonomous or otherwise), such as the brakes and the steering control system, and any other suitable systems as understood in the art.”
See Zhang et al. [0021], “The vehicle sensors 22, 24, 26 and 28 communicate with the controller 20, which is then capable of using the information provided by the vehicle sensors 22, 24, 26 and 28 to control the autonomous vehicle 12 and to perform the operations discussed herein.”
See Zhang et al. [0024], “The vehicle sensors 22, 24, 26 and 28 can also monitoring oncoming traffic in front of, beside and behind the autonomous vehicle 12. The controller 20 can also use the vehicle sensors 22, 24, 26 and 28 to monitor traffic flow for maintaining lane position or performing lane departure maneuvers for the autonomous vehicle 12. The controller 20 can further determine whether the remote objects detected by the vehicle sensors 22, 24, 26 and 28 are pedestrians or remote vehicles, and the controller 14 can also determine the amount of vehicle traffic and the amount of pedestrian traffic based on the information received from the vehicle sensors 22, 24, 26 and 28.”
Zhang et al. does not expressly teach: 
signals to be input for traditional machine learning classifiers on a computer vision module;

signals to be input for traditional machine learning classifiers on a computer vision module;
See Toyoda et al. [0045], “Thus, in one embodiment, the monitoring module 220 identifies the potential hazards by analyzing the sensor data according to, for example, the hazard model 250. That is, in one embodiment, the monitoring module 220 characterizes aspects of the surrounding environment as provided in the sensor data to determine whether the combination of objects, and other factors constitute one or more potential hazards to the vehicle 100. Additionally, the monitoring module 220 may accept the sensor data as electronic inputs and process the electronic inputs according to a machine learning algorithm and learned aspects embodied in the hazard model 250 to identify the potential hazards.”
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Zhang et al. to incorporate machine learning as taught in Toyoda et al. for “improving driver engagement through detecting potential hazards and rendering display scenarios (i.e., graphical elements and combinations of graphical elements) for the potential hazards within an augmented reality (AR) system 180” (see Toyoda et al. [0026]).

Regarding claim 4, Zhang et al. does not expressly teach the method, according to claim 3, wherein:
the machine learning classifiers include support vector machines, random forest, neural networks and nearest neighbors.
However, Toyoda et al. does teach:
the machine learning classifiers include support vector machines, random forest, neural networks and nearest neighbors.
See Toyoda et al. [0045], “Therefore, it should be appreciated that the monitoring module 220 in combination with the hazard model 250 can form a computational model such as a machine learning logic, a deep learning logic, a neural network model, or another similar approach.  In either case, the monitoring module 220, when implemented as a neural network model or another computational model, in one embodiment, electronically accepts the sensor data, as previously indicated.”
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Zhang et al. to incorporate machine learning as taught in Toyoda et al. for “improving driver engagement through detecting potential hazards and rendering display scenarios (i.e., graphical elements and combinations of graphical elements) for the potential hazards within an augmented reality (AR) system 180” (see Toyoda et al. [0026]).

Regarding claim 5, Zhang et al. teaches the method according to claim 3, wherein:
the avatar communicates via text and/or images to present additional information and, if necessary/allowed, some self-driving vehicle status.
See Zhang et al. [0019], “The vehicle components 42 can include, for example, electrical and mechanical systems in the autonomous vehicle 12, such as the turn signals, windshield wipers, lights, door latches, trunk latches, tailgate latches, a vehicle entertainment system including audio and visual equipment such as displays, speakers and so on, tactile devices, any system or device necessary or desired for vehicle operation (autonomous or otherwise), such as the brakes and the steering control system, and any other suitable systems as understood in the art.”
See Zhang et al. [0038], “The interaction modalities 82 further include interface communication, such as a display of a menus of options, icons and so on, by the display 62 at the vehicle manager and by the display 72 of the external agent virtual personal assistant or avatar that can be effected by, for example, the display 62, along with cameras, microphones and speakers of the communication equipment 66, at the vehicle manager 14, and the display 72, along with cameras, microphones and speakers of the communication equipment 76, of the external agent communication device 18A at the external agent 18.”

Regarding claim 6, Zhang et al. does not expressly teach the method, according to claim 3, wherein:
avatar generation can be implemented using computer graphics, Augmented Reality (AR), Virtual Reality (VR), and Mixed Reality (MR) know-how, facial mapping/scanning/rendering and machine learning.
However, Toyoda et al. does teach:
avatar generation can be implemented using computer graphics, Augmented Reality (AR), Virtual Reality (VR), and Mixed Reality (MR) know-how, facial mapping/scanning/rendering and machine learning.
See Toyoda et al. [0021], “Thus, the engagement system is, for example, implemented within the vehicle along with further systems such as driver monitoring systems (e.g., cameras for eye-tracking), an augmented reality (AR) system, and so on. Therefore, in one embodiment, the engagement system simultaneously monitors a driver of the vehicle, and surroundings of the vehicle, while controlling an augmented reality display to render different visuals that induce the driver to self-engage with the driving tasks.”
See Toyoda et al. [0085], “In one or more arrangements, one or more of the modules described herein can include artificial or computational intelligence elements, e.g., neural network, fuzzy logic or other machine learning algorithms.”
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Zhang et al. to include Augmented Reality (AR), Virtual Reality (VR), and Mixed Reality (MR) know-how, facial mapping/scanning/rendering and machine learning in order to “induce the driver to engage with the surrounding environment while also informing the driver of the potential hazards” (see Toyoda et al. [005]).

Regarding claim 7, Zhang et al. does not expressly teach the method, according to claim 3, wherein:
avatar is displayed on a vehicle windshield, side window, rear window or any external display.
However, Toyoda et al. does teach:
avatar is displayed on a vehicle windshield, side window, rear window or any external display.
See Toyoda et al. [0027], “It should be appreciated that the AR system 180 can take many different forms but in general functions to augment or otherwise supplement viewing of objects within a real-world environment surrounding the vehicle 100. That is, for example, the AR system 180 can overlay graphics and animations of graphics using one or more AR displays in order to provide for an appearance that the graphics are integrated with the real-world. Thus, the AR system 180 can include displays integrated with a windshield, side windows, rear windows, mirrors and other aspects of the vehicle 100.”
Zhang et al. teaches that “The display 38 can be any suitable type of display such as an LCD screen, a touch panel, a flat screen display and so on. The user input 40 can be, for example, a touch panel on the display 38, gesture sensing equipment, mechanical or virtual buttons on the steering wheel or at any vehicle 12 as discussed herein, and so on” (see Zhang et al. [0019]).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the display of Zhang et al. to explicitly teach that the display could be a vehicle windshield because as taught in Toyoda et al., “In this way, the AR system 180 can augment or otherwise modify a view of a driver/passenger in order to provide an enriched/embellished visual sensory experience” (see Toyoda et al. [0027]). 

Claims 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (U.S. Patent Application Publication No. 20180224844) in view of Allen et al. (U.S. Patent Application Publication No. 20180113587), further in view of Toyoda et al. (U.S. Patent Application Publication No. 20180322783).

Regarding claim 8, Zhang et al. does not expressly teach the method, according to claim 3, further comprising:
customization of the avatar by means of a personalization module according to the user preference.
However, Allen et al. does teach:
customization of the avatar by means of a personalization module according to the user preference.
See Allen et al. [0013], “In some embodiments, media overlays may be presented to a user in a gallery or carousel that include customized avatars of the user and the user's friends/contacts.”
See Allen et al. [0049], “Alternatively or additionally, the user may select and customize characteristics of the user's avatar via the user's computing device. Such avatar characteristics may include, for example, the user's bodily features (e.g., muscular, thin, etc.), facial features, clothing and accessories, text displayed in conjunction with the avatar, and images displayed in conjunction with the avatar.”
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the digital assistant/avatar disclosed in Zhang et al. to incorporate that it could be customized “to provide a unique graphical experience to each user” (see Allen et al. [0051]), because otherwise, “every conversation that uses conventional emoji looks identical, and there is no visual personality or cue to identify the participants or distinguish one interaction from the next” (see Allen et al. [0002]). 

Regarding claim 10, Zhang et al. does not expressly teach the method, according to claim 3, wherein:
the digital avatar alternatively disappears when no action/communication is necessary and reappears whenever the computer vision module detects the presence of an external person or object.
However, Allen et al. does teach:
the digital avatar alternatively disappears when no action/communication is necessary and reappears whenever the computer vision module detects the presence of an external person or object.
See Allen et al. [0027], “The ephemeral timer system 202 is responsible for enforcing the temporary access to content permitted by the messaging client application 104 and the messaging server application 114. To this end, the ephemeral timer system 202 incorporates a number of timers that, based on duration and display parameters associated with a message, or collection of messages (e.g., a SNAPCHAT story), selectively display and enable access to messages and associated content via the messaging client application 104
See Allen et al. [0102], “The environment components 736 may include, for example, illumination sensor components (e.g., photometer), temperature sensor components (e.g., one or more thermometer that detect ambient temperature), humidity sensor components, pressure sensor components (e.g., barometer), acoustic sensor components (e.g., one or more microphones that detect background noise), proximity sensor components (e.g., infrared sensors that detect nearby objects), gas sensors (e.g., gas detection sensors to detection concentrations of hazardous gases for safety or to measure pollutants in the atmosphere), or other components that may provide indications, measurements, or signals corresponding to a surrounding physical environment.”
The Examiner notes that Allen et al. teaches selectively timed avatar display in addition to proximity sensor components, therefore the combination exists.
Zhang et al. discloses that “The controller 20 can further determine whether the remote objects detected by the vehicle sensors 22, 24, 26 and 28 are pedestrians or remote vehicles, and the controller 14 can also determine the amount of vehicle traffic and the amount of pedestrian traffic based on the information received from the vehicle sensors 22, 24, 26 and 28” (see Zhang et al. [0018]). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the sensor modules of Zhang et al. to explicitly teach that sensing the presence of an external person can trigger avatar display or disappearance to “improve the functionality of electronic messaging and imaging software and systems by generating and displaying media overlays with avatars of different users” (see Allen et al. [0012]).”

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (U.S. Patent Application Publication No. 20180224844) in view of Allen et al. (U.S. Patent Application Publication No. 20180113587), further in view of Ostapenko (U.S. Patent Application Publication No. 20190299855).


Regarding claim 9, Zhang et al. does not expressly teach the method, according to claim 3, wherein:
the digital avatar is permanently presented on the display during the vehicle trip/ride.
However, Allen et al. does teach:
the digital avatar
See Allen et al [0013], “In some embodiments, media overlays may be presented to a user in a gallery or carousel that include customized avatars of the user and the user's friends/contacts.”
Allen et al. does not teach:
permanently presented on the display during the vehicle trip/ride
However, Ostapenko does teach:
permanently presented on the display during the vehicle trip/ride.
See Ostopenko [0043], “Likewise, the proximity alert module 118 controls the heads-up display system 124 to continuously present the relative motion data as augmented reality proximity graphics for the predetermined time period.”
See Ostopenko [0002], “The vehicle proximity system further includes a host vehicle module configured to compare the proximal vehicle data to host vehicle data to determine relative motion data. The vehicle proximity system includes a proximity alert module configured to control a heads-up display device to present the relative motion data as augmented reality proximity graphics in view of a vehicle occupant of the host vehicle by projecting proximity graphic elements on a transparent surface of the host vehicle.”
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the digital assistant/avatar taught in Zhang et al. to incorporate a 180 can augment or otherwise modify a view of a driver/passenger in order to provide an enriched/embellished visual sensory experience” (see Toyoda et al. [0027]).   
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the disclosure of Zhang et al. to incorporate that the display is permanently on for the duration of a vehicle ride by accounting for relative motion data as the vehicle is in motion, because “the alerts facilitate vehicle occupants gauging the proximal distance 304 from the host vehicle 300 to the proximal vehicle 302 to improve driving safety” (see Ostopenko [0002]). 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Borke et al. (U.S. Patent No. 9,939,887) discloses a depth-based user tracking for avatar control.
Nowakowski et al. (U.S. Patent No. 10,836,313) discloses a mixed reality system to enhance pedestrian safety with respect to a vehicle.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE T SU whose telephone number is (571)272-5326.  The examiner can normally be reached on Monday to Friday, 7:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANISS CHAD can be reached on (571)270-3832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/S.T.S./Patent Examiner, Art Unit 3662                


/ANISS CHAD/Supervisory Patent Examiner, Art Unit 3662